Citation Nr: 1706262	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  95-37 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide agent exposure.

4.  Entitlement to service connection for migraine headaches, to include as secondary to herbicide agent exposure.

5.  Entitlement to service connection for an eye disorder, to include as secondary to herbicide agent exposure.  

6.  Entitlement to service connection for hepatitis, to include as secondary to herbicide agent exposure.

7.  Entitlement to service connection for a sinus disorder, to include as secondary to herbicide agent exposure. 

8.  Entitlement to service connection for hepatocellular carcinoma, to include as secondary to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1968 to November 1971, with service in the Republic of Vietnam from July 1969 to July 1970.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal with two Bronze Service Stars, among other decorations.

The Veteran died in February 2013.  The Appellant is the Veteran's surviving spouse and has been properly substituted.  See August 2016 Memorandum and Letter to Appellant located on Virtual VA.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A September 1994 rating decision denied the Veteran's claims of entitlement to service connection for a skin disorder; migraine headaches; an acquired psychiatric disorder; an eye disorder; hepatitis; and a sinus disorder, all to include as secondary to herbicide agent exposure.  An August 2002 rating decision denied the Veteran's claim of entitlement to service connection for PTSD, and an October 2007 rating decision denied the Veteran's claim of entitlement to service connection for hepatocellular carcinoma.  

In June 2004, the Board denied entitlement to service connection for PTSD, and remanded the issues of entitlement to service connection for a skin disorder; migraine headaches; an acquired psychiatric disorder; an eye disorder; hepatitis; and a sinus disorder, for additional development.

The Veteran appealed the Board's June 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2006 Order, the Court granted a joint motion for remand (JMR) of the claim of entitlement to service connection for PTSD and vacated the Board's June 2004 decision.  This matter was remanded to the Board for readjudication in accordance with the JMR.  In June 2007, the Board remanded the Veteran's PTSD claim for additional development.

The Veteran's claims were again remanded by the Board in March 2010.  While on remand, the Veteran passed away.  His claims were dismissed in a March 2013 decision.  However, since that time, the Veteran's surviving spouse was properly substituted.  

In February 1998, the Veteran testified before a Veterans' Law Judge (VLJ) seated at the RO in San Juan, Puerto Rico.  The VLJ that conducted the February 1998 hearing is no longer employed by the Board; however, the Veteran was afforded an additional hearing in June 2009 with the undersigned VLJ.  Transcripts of the hearings have been associated with the record.

The Board notes that the March 2013 Board decision and August 2016 letter to the Appellant listed a claim of entitlement to service connection for a circulatory disability as one of the pending appeals.  However, the record indicates that during the February 1998 hearing, the Veteran withdrew that claim.  See February 1998 hearing transcript, pg. 10; see also August 1998 Board decision, pp. 2-3, noting the withdrawal.  Accordingly that issue is not before the Board.

Furthermore, the Board observes that the Appellant has a pending appeal for entitlement to service connection for the cause of the Veteran's death.  However, the appeal is awaiting a videoconference hearing before a VLJ.  As the Appellant is entitled to a hearing on that matter, the Board may not take jurisdiction over the claim and it will be the subject of a later Board decision, if warranted.

The issue of entitlement to service connection was raised by the Veteran in a statement received on September 18, 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

At the time of his death, the Veteran had pending appeals of entitlement to service connection for the following conditions: PTSD, an acquired psychiatric disorder other than PTSD; a skin disorder; hepatitis; hepatocellular carcinoma; migraine headaches, an eye disorder, and a sinus disorder.  The Veteran contended that most of his conditions were related to herbicide agent exposure during service.  See December 1994 Notice of Disagreement and September 1995 VA Form 9.  Given the Veteran's established service in the Republic of Vietnam, exposure to herbicide agents is presumed.  38 C.F.R. § 3.307 (a) (6) (iii) (2016).

Review of the claims file indicates pertinent evidence may be absent.

The location of the Veteran's service treatment records (STRs) has been the subject of the Board's previous remands in August 1998, June 2004, June 2007, and March 2010.  Notwithstanding the Veteran's February 1998 recollection that he was not treated for the claimed conditions during service, the Board deemed it appropriate to obtain the STRs.  See February 1998 hearing transcript, pg. 9; August 1998 Board remand, pg. 3.  In a December 2015 letter to the Appellant, the AOJ informed her that it had determined that the Veteran's STRs could not be located and therefore were unavailable for review.  However, the Board notes that the August 2007 and September 2012 Supplemental Statements of the Case (SSOC) addressing these issues, and the June 2014 rating decision addressing the Appellant's claim for service connection for the cause of the Veteran's death, list the Veteran's STRs for the period of December 24, 1968 to November 19, 1971 as evidence considered and explicitly state they were reviewed as part of the adjudication of those matters.  This inconsistency must be resolved.  On remand, the AOJ should take all necessary steps to locate the Veteran's STRs, and if they cannot be located, issue a formal finding to that effect.  

Similarly, the Veteran's VA medical records appear incomplete.  Specifically, the June 2014 rating decision indicated that records from December 2011 to February 2013 were electronically reviewed and considered.  There is a gap of VA medical records in the claims file from September 18, 2012 to February 4, 2013.  Thus, these and any other outstanding VA medical records should be obtained.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that VA's duty to assist include the duty to obtain VA medical records, regardless of the relevancy of those records).  

Turning to the substance of the appeals, the Veteran was afforded a VA psychiatric examination in November 2011, and an addendum opinion was obtained in February 2012.  Although the November 2011 VA examiner indicated the Veteran did not meet the DSM criteria for a diagnosis of PTSD, several VA treatment records show the Veteran was noted to have such a diagnosis.  See, e.g., September 2002 psychiatric progress note and September 2012 psychiatry note.  Moreover, the Veteran was noted to have other psychiatric diagnoses during the pendency of the appeal period, including dysthymia with anxiety; anxiety disorder not otherwise specified (NOS); recurrent major depression without psychotic features; and mood disorder, depressive type due to medical conditions.  None of the conditions, other than anxiety disorder NOS, were addressed by the November 2011 VA examiner.  Although the Veteran submitted a private opinion from Dr. V. L. shortly before his death, the private opinion did not indicate that the Veteran's diagnosis of PTSD conformed to the DSM IV criteria as required by 38 C.F.R. § 4.125, nor did the opinion address the Veteran's other psychiatric conditions.  Thus, on remand, a new opinion must be obtained that reconciles the conflicting diagnoses and adequately addresses the relationship to service, if any, of the Veteran's diagnosed psychiatric conditions.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).

The Veteran was afforded a VA skin examination in May 2008.  A diagnosis of mild chloracne was noted.  No opinion was provided by the examiner regarding the relationship of that condition to service.  Moreover, the Veteran had several other skin diagnoses during the pendency of his appeal, including nummular dermatitis, psoriasis, lichen chronicus simplex, hyperpigmentation, and seborrheic dermatitis.  These conditions were not addressed by the examiner.  Accordingly, remand is warranted to obtain an opinion on whether any of the Veteran's diagnosed skin conditions were caused by or incurred during service, to include the Veteran's presumed exposure to herbicide agents.

The Veteran was not provided VA examinations for his hepatitis, liver cancer, migraine headaches, sinus disorder, or eye disorder claims.  VA has a duty to provide a VA examination or obtain a medical opinion when the record lacks sufficient competent evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record indicates that prior to his death the Veteran had diagnoses of hepatitis.  See October 2002 VA medical record noting diagnosis of hepatitis C and May 2003 VA medical record noting diagnosis of hepatitis A.  Additionally, the record shows the Veteran had a diagnosis of liver cancer prior to his death.  See, e.g., July 2003 Agent Orange Registry Note indicating diagnosis of hepatoma and March 2011 internal medicine note indicating a diagnosis of hepatocellular carcinoma.  Although the Veteran's service treatment records are unavailable at present, according to an August 2002 VA medical record the Veteran reported a history of unprotected sex while in the Republic of Vietnam, which is a known risk factor for hepatitis C.  See VBA Letter 211B (98-110), November 30, 1998.  Additionally, the Veteran testified that he was told by Dr. K. that his hepatitis was related to herbicide agent exposure.  See June 2009 hearing transcript, pg. 8.  The Board also observes that the July 2003 Agent Orange Registry note contained an arrow between the hepatitis C diagnosis and hepatoma diagnosis, suggesting a possible relationship between the two conditions.  Given these facts, the Board finds it appropriate to obtain an opinion regarding the etiology of the Veteran's hepatitis and liver cancer.

The Veteran reported experiencing headaches, sinus problems, and an eye condition.  See August 1990 and January 1991 VA Forms 21-4138.  According to an August 2002 system review he reported a history of headaches and denied sinus problems.  A May 2008 VA diabetes mellitus examination report noted refractive error, and a June 2011 VA diabetes mellitus examination report noted a diagnosis of bilateral cataracts.  During his February 1998 hearing, the Veteran testified he received no treatment for his claimed conditions during service.  See February 1998 hearing transcript, pg. 9.  However the Veteran's exposure to herbicide agents has been presumed and prior to his death he asserted his claimed conditions were related to such exposure.  

Given the low threshold established in McLendon and in light of VA's heightened duty to assist in the development of claims when STRs are missing, the Board finds it appropriate to obtain an opinion regarding the Veteran's reported headaches and diagnosed eye disorders.  At present the Board finds that the evidence of record does not warrant obtaining an opinion regarding the claimed sinus condition, given the Veteran's conflicting statements regarding the existence of such a condition and the lack of mention of such a condition from the medical records in the claims file.  If records obtained on remand indicate an opinion is warranted for a sinus condition, one should be obtained.

In providing the requested opinions, the clinician should note that the mere fact that a condition is not presumed by VA to have been caused by herbicide agent exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  Rather, if a claimed condition is linked to service or to herbicide exposure by probative medical opinion, service connection can be granted.

Lastly, the Board identified several documents have not been translated into English or contain pages written in Spanish, specifically: an August 13, 1990 correspondence; June 8, 2001 statement from the Veteran's wife; August 9, 2001 VA 10-10 Forms; February 9, 2007 correspondence (dated in 1989); March 18, 2009 medical record - government facility; September 6, 2011 medical treatment record - non-government); July 13, 2012 medical treatment record - government facility; November 23, 2012 court documents - general; June 19, 2013 court documents - genera; and July 1, 2015 fax cover sheet.  The aforementioned documents were identified with the "Peer Review" bookmark.  On remand these documents should be translated into English.  Additionally, the file should be reviewed for any other as-yet untranslated documents and the required translations performed prior to readjudication of the Appellant's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian and request the Veteran's complete STRs.  All attempts to obtain these records should be documented in the claims file.  All efforts to obtain these records should be fully documented.  

A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2016), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Appellant with appropriate notice under 38 C.F.R. § 3.159(c) (2016), and give her an opportunity to respond.  Any formal determination made must reconcile the conflicting evidence of record as to the whether the Veteran's STRs have been reviewed in connection with these claims.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the claimed conditions.  If VA is unable to obtain these records, the Appellant must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Translate into English the documents which have been identified with the "Peer Review" bookmarks, as well as any other Spanish language documents as yet unidentified or which have been added to the record following this remand, prior to performing any additional development.

4.  Next, forward the claims file to an appropriate clinician for an opinion regarding the Veteran's psychiatric conditions.  The report must reflect that review of the electronic claims folder occurred.  The clinician is asked to provide an opinion on the following:

a)  Identify any diagnosed acquired psychiatric disorder present at any time since 1990 and reconcile any conflicting diagnoses to the extent possible.

b)  State whether in his lifetime, the Veteran met the diagnostic criteria for a diagnosis of PTSD.  If so, the clinician should specify 1) whether the Veteran's verified stressors (incoming attacks on his air base and at least one incoming attack on a work convoy) were sufficient to produce PTSD; and 2) whether there is a link between the Veteran's PTSD and his verified in-service stressors.

c)  For each acquired psychiatric disorder identified, other than PTSD, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service, to include the Veteran's presumed exposure to herbicide agents.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Next, forward the claims file to an appropriate clinician for an opinion on the etiology of the Veteran's skin disorders.  The report must reflect that review of the electronic claims folder occurred.  The clinician is asked to provide an opinion on the following:

a)  Identify any diagnosed skin disorders present in the record from 1990.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder had its onset in or is otherwise related to service, to include the Veteran's presumed exposure to herbicide agents.

In providing the requested opinions, the clinician should note that the mere fact that a condition is not presumed by VA to have been caused by herbicide agent exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Next, forward the claims file to an appropriate clinician for an opinion regarding the relationship to service, if any, of the Veteran's hepatitis and liver cancer.  The report must reflect that review of the electronic claims folder occurred.  The clinician is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis had its onset in or is otherwise related to service, to include the Veteran's reported history of high risk sexual activity during service and presumed exposure to herbicide agents.

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatocellular carcinoma had its onset in or is otherwise related to service, to include the Veteran's presumed exposure to herbicide agents.

c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatocellular carcinoma was caused by the Veteran's hepatitis.

d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatocellular carcinoma was aggravated (permanently worsened) by the Veteran's hepatitis.

In providing the requested opinions, the clinician should note that the mere fact that a condition is not presumed by VA to have been caused by herbicide agent exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Next, forward the claims file to an appropriate clinician for an opinion regarding the relationship to service, if any, of the Veteran's headaches and eye disorders.  The report must reflect that review of the electronic claims folder occurred.  The clinician is asked to provide an opinion on the following:

a)  Identify any diagnosed eye disorders present in the record from 1990.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disorders or the Veteran's headaches had their onset in or are otherwise related to service, to include the Veteran's presumed exposure to herbicide agents.

In providing the requested opinions, the clinician should note that the mere fact that a condition is not presumed by VA to have been caused by herbicide agent exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

8.  Review the medical report(s) for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

9.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Appellant, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Appellant should be afforded the applicable time period in which to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




